DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 9, 12, and 14-18 are allowed.
Regarding claim 9, the prior art of record does not disclose alone or in combination:
A power conversion device which converts power supplied from a power supply into power to be supplied to an n-phase motor including a first coil group and a second coil group, n being an integer equal to three or more, the power conversion device comprising: a first inverter connected to first ends of the first coil group; a second inverter connected to first ends of the second coil group; a separation relay circuit connected to second ends of the first coil group and second ends of the second coil group to switch between connection and disconnection of the first and second coil groups; a first neutral point relay circuit connected to the second ends of the first coil group to switch between connection and disconnection of the second ends of the first coil group; and a second neutral point relay circuit connected to the second ends of the second coil group to switch between connection and disconnection of the second ends of the second coil group; wherein the second neutral point relay circuit is connected directly between the separation relay circuit and the second ends of the second coil group; the first coil group includes n coil groups each including m coils connected in parallel, m being an integer equal to three or more; the second coil group includes n coil groups each including m coils connected in parallel; 

Regarding claim 12, the prior art of record does not disclose alone or in combination: 
A power conversion device which converts power supplied from a power supply into power to be supplied to an n-phase motor including a first coil group and a second coil group, n being an integer equal to three or more, the power conversion device comprising: a first inverter connected to first ends of the first coil group; a second inverter connected to first ends of the second coil group; a separation relay circuit connected to second ends of the first coil group and second ends of the second coil group to switch between connection and disconnection of the first and second coil groups; Application No. 16/486,530 February 19, 2021 Reply to the Office Action dated January 1, 2021 Page 4 of 12 a first neutral point relay circuit connected to the second ends of the first coil group to switch between connection and disconnection of the second ends of the first coil group; and a second neutral point relay circuit connected to the second ends of the second coil group to switch between connection and disconnection of the second ends of the second coil group; wherein the second neutral point relay circuit is connected directly between the separation relay circuit and the second ends of the second coil group; the first coil group includes n coil groups each including two coils connected in parallel; the second coil group includes n coil groups each including two coils connected in parallel; the separation relay circuit includes n separation relays to switch between connection and disconnection of the n coil groups of the first coil group and the n coil groups of the second coil group; the first neutral point relay circuit includes n first neutral point relays, of which first ends are commonly connected to a first node and of which second ends are connected to one of the two coils of each of the n coil groups of the first coil group, and n second neutral point relays of which first ends are commonly connected to a third node and of which second ends are connected to the other one of the two coils of each of the n coil groups of the first coil group; and the second neutral point relay circuit includes n third neutral point relays, of which first ends are commonly connected to a second node and of which second ends are connected to one of the two coils of each of the n coil groups of the second coil group, and n fourth neutral point relays of which one end is commonly connected to a fourth node and the other end is connected to the other one of the two coils of each of the n coil groups of the second coil group.

Regarding claim 17, the prior art of record does not disclose alone or in combination: 
A power conversion device which converts power supplied from a power supply into power to be supplied to an n-phase motor including a first coil group, a second coil group, a third coil group, and a fourth coil group, n being an integer equal to three or more, the power conversion device comprising: a first inverter connected to first ends of the first coil group; a second inverter connected to first ends of the fourth coil group; separation relay circuits respectively connected to (i) second ends of the first coil group and first ends of the second coil group, (ii) second ends of the second coil group and first ends of the third coil group, and (iii) second ends of the third coil group and second ends of the Application No. 16/486,530 February 19, 2021 Reply to the Office Action dated January 1, 2021 Page 6 of 12 fourth coil 

Regarding claim 18, the prior art of record does not disclose alone or in combination: 
A power conversion device which converts power supplied from a power supply into power to be supplied to an n-phase motor including a first coil group, a second coil group, and a third coil group, n being an integer equal to three or more, the power conversion device comprising: a first inverter connected to first ends of the first coil group; a second inverter connected to first ends of the third coil group; separation relay circuits respectively connected to (i) second ends of the first coil group and first ends of the second coil group, and (ii) second ends of the second coil group and second ends of the third coil group to switch between connection and disconnection of the first coil group, the second coil group, and the third coil group; Application No. 16/486,530 February 19, 2021 Reply to the Office Action dated January 1, 2021 Page 7 of 12 first neutral point relay circuits respectively connected to: (i) the second ends of the first coil group to switch between connection and disconnection of the second ends of the first coil group, and (ii) the second ends of the second coil group to switch between connection and 


The following is an examiner’s statement of reasons for allowance:
Regarding claims 9, 12, 17, and 18, the prior art for record does not disclose alone or in combination:
A power conversion device which converts power supplied from a power supply into power to be supplied to an n-phase motor including a first coil group and a second coil group, n being an integer equal to three or more, the power conversion device comprising: a first inverter connected to first ends of the first coil group; a second inverter connected to first ends of the second coil group; a separation relay circuit connected to second ends of the first coil group and second ends of the second coil group to switch between connection and disconnection of the first and second coil groups; a first neutral point relay circuit connected to the second ends of the first coil group to switch between connection and disconnection of the second ends of the first coil group; and a second neutral point relay circuit connected to the second ends of the second coil group to switch between connection and disconnection of the second ends of the second coil group; wherein the second neutral point relay circuit is connected directly between the separation relay circuit and the second ends of the second coil group; the first coil group includes n coil groups each including m coils connected in parallel, m being an integer equal to three or more; the second coil group includes n coil groups each including m coils connected in parallel; the separation relay circuit includes n separation relays to switch between connection and 
As such, examiner believes the claims are a novel and non-obvious improvement over the state of the art in motor controls.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846